Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The response received on 5/19/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 19 May 2022 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant amended allowable subject matter into the claims, but took out limitations that were previously in the claims, thus changing the scope.  Although the previous art rejections are overcome, a new search has yielded the below rejections, due to the change in scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23- 25, 27, 30, 32, 35, 37, 40-42 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20010046316 (Miyano et al) in view of U.S. Patent No 7646917 (Jung et al).
Regarding claim 21, Miyano discloses a scanner system for scanning an object, comprising: an integrated 3D scanner (fig. 1) comprising a scanning device configured for operating in a first configuration (infrared scanning ,fig. 1), and for operating in a second configuration (visible light scanning, fig. 1), where: in said first configuration the scanning device is adapted for acquiring a first data set relating to a first region of the object with electromagnetic signals in the infrared range (fig. 1, item 1, 2); and in said second configuration the scanning device is adapted for acquiring a second data set relating to a second region of the object with electromagnetic signals in a range different from that used in the first configuration, i.e. visible light, (fig. 1, item 3, 4), the scanner system further comprises: optical components and an imaging sensor element, i.e. the cameras and their components of fig. 1; means for converting the first data set to a first 3D-model (Fig. 1, item 1’), wherein first the 3D- model is created solely from the first data set (fig. 1, item 1’); means for converting the second data set to a second 3D-model (fig. 1, item 3’), wherein the second 3D-model is created solely from the second data set (fig. 1, item 3’); and a data processing unit configured for associating the first 3D-model with the second 3D-model (fig. 1, item 7).
Miyano et al does not disclose expressly wherein when the scanner operates in the second configuration of capturing IR data, electromagnetic radiation from the object travels through the same optical components and uses the same imaging sensor element as when operating in the first configuration of capturing visible light data.
Jung et al discloses when the scanner operates in the second configuration of capturing IR data, electromagnetic radiation from the object travels through the same optical components and uses the same imaging sensor element as when operating in the first configuration of capturing visible light data (fig. 1, scanner comprises the same optical components, lenses in item 160 for operating in both IR and visible light configurations, fig. 3, item 310 330, fig. 9, item 902, 905).  .  
Miyano et al and Jung et al are combinable because they are from the same field of endeavor, i.e. capturing visible and IR images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the sensor.
The suggestion/motivation for doing so would have been to provide a more convenient, compact system.
Therefore, it would have been obvious to combine the 3D imager of Miyano et al with the combined sensor of Jung et al to obtain the invention as specified in claim 21.
Regarding claim 23, Miyano discloses the scanning device is operated in one of the configurations when a distance from the scanning device to the object is within a first range of distances from the object, a range of distances where the infrared images are taken of fig. 1, as illustrated as distance from 213 to cameras, fig. 4, and the scanning device is operated in another of the configurations when the distance from the scanning device to the object is within a second range of distances from the object., within a range of distances where the visible light images are taken (fig. 1), as illustrated as distance from 213 to cameras, fig. 4.  
Regarding claim 24, Miyano et al discloses the integrated 3D scanner comprises a control unit configured for controlling an operation of the scanning device (fig. 1, item 101, fig. 2).  
Regarding claim 25, Miyano et al discloses the control unit is configured to automatically change the operation of the scanning device between the first configuration and the second configuration (page 3, paragraph 43).  
Regarding claim 27, Miyano et al discloses the integrated 3D scanner is configured to acquire a number of data sets (fig. 1, data from 1 and 2) when operated in one of the configurations and wherein the integrated 3D scanner is capable of acquiring a number of data sets when operated in another one of the configurations (fig. 1, data from 3 and 4) or more (page 3, paragraph 38).  
Regarding claim 30, Jung et al discloses the scanner comprises a single sensor element configured for acquiring both the first data set and the second data set (fig. 1, scanner comprises the same optical components, lenses in item 160 for operating in both IR and visible light configurations, fig. 3, item 310 330, fig. 9, item 902, 905).   Miyano could also be interpreted to contain one sensor element, the full configuration of fig. 1.
Regarding claim 32, Miyano et al discloses when in the first configuration, the scanning device receives the electromagnetic signals from a first solid angle, and wherein when in the second configuration, the scanning device receives the electromagnetic signals from a second solid angle, the angle in which the cameras receive the signals of fig. 1.  
Regarding claim 35, Miyano et al discloses the first solid angle of the first configuration is substantially the same as the second solid angle of the second solid angle because the signals are obtained from the same orientation of left and right cameras (fig. 1). 
Claim 37 is rejected for the same reasons as claim 21.  Thus, the arguments analogous to that presented above for claim 21 are equally applicable to claim 37.  Claim 37 distinguishes from claim 21 only in that claim 37 also claims when operating in the first and second configurations, the integrated 3D scanner shares a number of optical components.  Jung et al teaches further this feature, i.e. the shared lenses (fig. 1, scanner comprises the same optical components, lenses in item 160 for operating in both IR and visible light configurations, fig. 3, item 310 330, fig. 9, item 902, 905).  
Regarding claim 40, Miyano et al discloses the data processing unit is configured for associating the first 3D-model with the second 3D-model registers the first data set to the second data set, or vice versa (fig. 1, item 7 fig. 4).  
Regarding claim 41, Miyano et al discloses the data processing unit is configured for associating the first 3D-model with the second 3D-model registers the first 3D-model to the second 3D-model, or vice versa (fig. 1, item 7).  
Regarding claim 42, Miyano et al discloses the data processing unit configured for associating the first 3D-model with the second 3D-model registers a first merged data set to a second merged data set, the merged data sets of the infrared images and the visible light images (fig. 1), wherein the first merged data set is partly comprised by the first data set (fig. 1, item 1), and wherein the second merged data set is partly comprised by the second data set (fig. 1, item 3).  
Regarding claim 46, Miyano et al discloses the electromagnetic signals in the infrared range and the electromagnetic signals used in the second configuration are received at a same location on the integrated 3D scanner when operating in both the first and second configurations, the left and right locations (fig. 1).  

Claims 22, 28, 31 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyano et al (as modified by Jung) in view of U.S. Patent Application Publication No. 20100172567 (Prokoski)
Regarding claim 22, Miyano et al (as modified by Jung) discloses all of the claimed elements as set forth above in paragraphs and is incorporated herein by reference.
Miyano et al (as modified by Jung) does not disclose expressly the scanning device in one of the configurations records geometrical information for a larger area of the object than in another of the configurations.
Prokoski discloses the scanning device in one of the configurations, the visible image configuration, records geometrical information for a larger area of the object than in another of the configurations (page 9, paragraph 105, page 8, paragraph 91).
Miyano et al (as modified by Jung) and Prokoski are combinable because they are from the same field of endeavor, i.e. combining infrared and visible images.
At the time of the invention, it would have been obvious to a person of ordinary
skill in the art to have different areas for scanning.
The suggestion/motivation for doing so would have been to provide a more flexible system that would allow for different light sensing parameters.
Therefore, it would have been obvious to combine the system of Miyano et al (as modified by Jung) with Prokoski to obtain the invention as specified in claim 22.
Regarding claim 28, Prokoski discloses the control unit is configured to control the operation of the integrated 3D scanner based on a value of a parameter derived from one of the data sets when calibrating the camera (page 8, paragraphs 91-100, or page 12, paragraph 174-178).  
Regarding claim 31, Prokoski discloses the integrated 3D scanner is configured to acquire the first data set at a first resolution and to acquire the second data set at a second resolution, because sensing different types of light requires different resolutions (page 9, paragraph 105, page 8, paragraph 91), and is further configured to change the spatial resolution at which the first data set and the second data set is acquired (page 12, paragraph 174).  
Regarding claim 38, Prokoski et al discloses the second spatial resolution is higher than the first spatial resolution (page 9, paragraph 110, page 31, paragraph 449, page 33, paragraph 480).  

Claims 43-45 rejected under 35 U.S.C. 103(a) as being unpatentable over Miyano et al (as modified by Jung) view of U.S. Patent Application Publication NO. 1090276045 (Lang et al)
Regarding claim 43, Miyano et al (as modified by Jung) discloses all of the claimed elements as set forth above in paragraphs and is incorporated herein by reference.
Miyano et al (as modified by Jung) does not disclose expressly the second configuration that obtains stereo data set is such that a point-cloud relating to a part of the object is formed by the second data set.   
Lang et al discloses stereo data sets are such that a point-cloud relating to a part of the object is formed by the second data set (page 15, paragraph 206).  
Miyano et al (as modified by Jung) and Lang et al are combinable because they are from the same field of endeavor, i.e. stereo imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use point cloud data.
The suggestion/motivation for doing so would have been to provide a known means of representing coordinates and thus providing a more robust system.
Therefore, it would have been obvious to combine the system of Miyano et al (as modified by Jung) with point cloud data of Lang et al to obtain the invention as specified in claim 43.
Regarding claim 44, Jung discloses  when in the second configuration, one of the optical elements is manipulated, the filter (col. 3, lines 50-55).
Regarding claim 45, Lang et al discloses the second data set comprise a stack of images acquired at different vertical positions relative to a surface of the object, such that the point cloud is formed from the stack of images (page 14, paragraph 206).

.  
Allowable Subject Matter
Claims 36 and 48 are allowed.  Claims 47 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 contains allowable subject matter regarding the system comprising the claimed integrated 3D scanner comprising a scanning device configured for operation in the first and second configurations claimed, where in the first and second configuration, thee scanning device is adapted for claiming the claimed data sets relating the claimed regions with the claimed signal ranges, the scanner further comprising optical components and imaging sensor element, means for converting the first data set to a first 3D model based solely on the first data set, and correspondingly for the second data set and the second 3D model, associating the first 3D model with the second 3D model, wherein a position of a lens of the optical components in the first configuration is different than the position of the lens in the second configuration. 
Claims 47 and49 contain allowable subject matter regarding the first configuration acquiring the first data set using time of flight measurements, indicated as allowable in the non-final rejection dated 10/7/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/31/2022